Citation Nr: 0618981	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  97-17 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a heart disorder claimed as due to VA medical treatment. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; his wife


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1980 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to the benefit 
currently sought on appeal.


FINDING OF FACT

Giving the veteran the benefit of the doubt, he suffered the 
additional disability of a myocardial infarction and coronary 
artery disease as a result of VA's failure to diagnose 
hyperthyroidism in the course of hospitalization in May 1989.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C. § 1151 for disability involving 
coronary artery disease as a result of VA treatment have been 
met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.102, 
3.358 (1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, VA has duties to notify and assist 
claimants and their representatives under 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159 (2005).  As will be 
discussed below, compensation under 38 U.S.C.A. § 1151 is 
warranted; therefore, a discussion of whether these duties 
have been met is not needed.

The veteran contends that VA's failure to diagnose 
hyperthyroidism in the course of his hospitalization in May 
1989 caused him to have a myocardial infarction.  He 
subsequently developed coronary artery disease (CAD) and 
seeks compensation for the same under 38 U.S.C.A. § 1151.

The law providing compensation under § 1151 was revised 
during this appeal, effective October 1, 1997.  However, 
because this veteran's claim was received prior to that date, 
in October 1994, the law as it was at the time of his claim 
applies.  Where a veteran suffers disease or injury as the 
result of VA medical or surgical treatment, examination, or 
hospitalization, and such results in additional disability, 
compensation shall be awarded in the same manner as if the 
disability were service-connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 3.358, 3.800 (1996).  

In determining that additional disability exists, the 
veteran's physical condition  immediately prior to the 
disease or injury upon which the claim is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b) (1996).  It 
must be shown that the additional disability is actually the 
result of disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA treatment and 
not merely coincidental therewith.  38 C.F.R. § 3.358(c) 
(1996).  The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable.  

In May 1989, the veteran presented at a VA Medical Center 
with symptoms of anxiety, tension, inability to make 
decisions, feeling of loss of control, and a history of 
alcohol dependence and physical abuse as a child.  He also 
was experiencing headaches, dizziness, and a benign essential 
tremor.  He was admitted and treated, but by the psychiatric 
service alone.  No laboratory test results of any kind are 
available from the stay.  In August 1990, the veteran 
presented with similar complaints of anxiety and tremors, but 
his symptoms were accompanied by palpitations and a neck 
mass.  Lab results demonstrated grossly high T4 levels (27.8, 
with the normal range from 4.5 to 12.5).  A diagnosis of 
hyperthyroidism was rendered.  In November 1990, he had an 
acute inferior wall myocardial infarction (MI).  

Two private medical opinions, dated in August 2003 and March 
2005, suggest that the veteran's presenting symptoms in May 
1989 were consistent with symptoms caused by hyperthyroidism.  
Further, each believed it likely that the veteran's 
hyperthyroidism contributed to his MI.  Two VA medical 
opinions of record, dated in February 1996 and November 2005, 
argue against a connection between the veteran's 
hyperthyroidism and his MI.  Each of the four is adequately 
supported by discussion of medical principles, thus placing 
the evidence in equipoise on the issue of a connection 
between hyperthyroidism and the MI.  Giving the veteran the 
benefit of the doubt, a causal relationship has been 
established.  Thus, the questions remain whether VA erred in 
not diagnosing the disorder in 1989, and whether that delay 
lead to the increased severity of it and ultimately caused 
the MI.

A VA specialist reviewed the file in its entirety in April 
2006, to include the discharge summary from the May 1989 
hospitalization, the clinical records documenting the 
veteran's August 1990 diagnosis of hyperthyroidism, and those 
showing treatment for the November 1990 MI.  

The Chief of Endocrinology in essence concluded that although 
accompanied by other factors which could have contributed to 
the ambiguity of the clinical picture, the symptoms of severe 
hyperthyroidism were certainly present in 1989, and the 
veteran's diagnosis and treatment were delayed by VA's focus 
on the psychiatric aspects.  She also pointed out that by his 
November 1990 hospitalization for the MI, the veteran's 
hyperthyroidism was severe and had been smoldering, with 
"markedly elevated T4."  Although he was given anti-thyroid 
medication on admission, he was not placed on beta-blockers 
to protect the heart and other tissues from the effects of 
the high catecholamine state he was in due to the 
hyperthyroidism.  

In sum, when read in the light most favorable to the veteran, 
this opinion is sufficient to establish a likelihood that if 
the veteran's hyperthyroidism was diagnosed as early as the 
May 1989 hospitalization, his disease would not have 
progressed to such severe levels as it had in November 1990, 
contributing to the additional disability of a MI, and 
consequently CAD.  Giving the veteran the benefit of the 
doubt, the claim for compensation under 38 U.S.C.A. § 1151 is 
granted.


	(CONTINUED ON NEXT PAGE)
ORDER

Compensation for coronary artery disease pursuant to 38 
U.S.C.A. § 1151 is granted. 


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


